EXHIBIT 10.24

THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of January 1, 2011
(the "Employment Agreement"), by and between CVR ENERGY, INC., a Delaware
corporation (the "Company"), and WYATT E. JERNIGAN (the "Executive").
WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement dated December 29, 2007 (the "First Amended and Restated
Agreement") and an amended and restated employment agreement dated January 1,
2010 (the “Second Amended and Restated Agreement”);
WHEREAS, the Company and the Executive desire to further amend and restate the
Second Amended and Restated Agreement in its entirety as provided for herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the parties
hereto agree as follows:
Section 1.
Employment.

1.1.    Term. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in each case pursuant to this Employment
Agreement, for a period commencing on January 1, 2011 (the "Commencement Date")
and ending on the earlier of (i) the third (3rd) anniversary of the Commencement
Date and (ii) the termination or resignation of the Executive's employment in
accordance with Section 3 hereof (the "Term").
1.2.    Duties. During the Term, the Executive shall serve as Executive Vice
President, Crude Oil Acqusition and Petroleum Marketing of the Company and such
other or additional positions as an officer or director of the Company, and of
such direct or indirect affiliates of the Company ("Affiliates"), as the
Executive and the board of directors of the Company (the "Board") or its
designee shall mutually agree from time to time. In such positions, the
Executive shall perform such duties, functions and responsibilities during the
Term commensurate with the Executive's positions as reasonably directed by the
Board.
1.3.    Exclusivity. During the Term, the Executive shall devote substantially
all of Executive's working time and attention to the business and affairs of the
Company and its Affiliates, shall faithfully serve the Company and its
Affiliates, and shall in all material respects conform to and comply with the
lawful and reasonable directions and instructions given to Executive by the
Board, or its designee, consistent with Section 1.2 hereof. During the Term, the
Executive shall use Executive's best efforts during Executive's working time to
promote and serve the interests of the Company and its Affiliates and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit. The provisions of this Section 1.3 shall not be
construed to prevent the Executive from investing



--------------------------------------------------------------------------------



Executive's personal, private assets as a passive investor in such form or
manner as will not require any active services on the part of the Executive in
the management or operation of the affairs of the companies, partnerships, or
other business entities in which any such passive investments are made.
Section 2.
Compensation.

2.1.    Salary. As compensation for the performance of the Executive's services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $260,000 which annual salary shall be prorated for any partial
year at the beginning or end of the Term and shall accrue and be payable in
accordance with the Company's standard payroll policies, as such salary may be
adjusted upward by the Compensation Committee of the Board in its discretion (as
adjusted, the "Base Salary").
2.2.    Annual Bonus. For each completed fiscal year occurring during the Term,
the Executive shall be eligible to receive an annual cash bonus (the "Annual
Bonus"). Commencing with fiscal year 2011, the target Annual Bonus shall be 100%
of the Executive's Base Salary as in effect at the beginning of the Term in
fiscal year 2011 and at the beginning of each such fiscal year thereafter during
the Term, the actual Annual Bonus to be based upon such individual and/or
Company performance criteria established for each such fiscal year by the
Compensation Committee of the Board. The Annual Bonus, if any, payable to
Executive for a fiscal year will be paid by the Company to the Executive on the
last scheduled payroll payment date during such fiscal year; provided, however,
that if the Annual Bonus is payable pursuant to a plan that is intended to
provide for the payment of bonuses that constitute “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), the Annual Bonus shall be paid at such time as
is provided in the applicable plan.
2.3.    Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health, insurance, retirement, and other employee benefit
plans and programs of the Company as in effect from time to time on the same
basis as other senior executives of the Company.
2.4.    Paid Time Off. During the Term, the Executive shall be entitled to
twenty-five (25) days of paid time off ("PTO") each year.
2.5.    Business Expenses. The Company shall pay or reimburse the Executive for
all commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing Executive's duties under this Employment
Agreement upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board and in effect from
time to time. Notwithstanding anything herein to the contrary or otherwise,
except to the extent any expense or reimbursement described in this Employment
Agreement does not constitute a "deferral of compensation" within the meaning of
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, any expense or reimbursement described in this Employment Agreement
shall meet the following requirements: (i) the amount of expenses eligible for
reimbursement provided to



--------------------------------------------------------------------------------



the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement to the Executive in any other calendar year; (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (iv) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.
Section 3.
Employment Termination.

3.1.    Termination of Employment. The Company may terminate the Executive's
employment for any reason during the Term, and the Executive may voluntarily
resign Executive's employment for any reason during the Term, in each case
(other than a termination by the Company for Cause) at any time upon not less
than thirty (30) days' notice to the other party. Upon the termination or
resignation of the Executive's employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO and any unreimbursed expenses in accordance with Section 2.5 hereof
(collectively, the "Accrued Amounts").
3.2.    Certain Terminations.
(a)    Termination by the Company Other Than For Cause or Disability;
Resignation by the Executive for Good Reason. If during the Term (i) the
Executive's employment is terminated by the Company other than for Cause or
Disability or (ii) the Executive resigns for Good Reason, then in addition to
the Accrued Amounts the Executive shall be entitled to the following payments
and benefits: (x) the continuation of Executive's Base Salary at the rate in
effect immediately prior to the date of termination or resignation (or, in the
case of a resignation for Good Reason, at the rate in effect immediately prior
to the occurrence of the event constituting Good Reason, if greater) for a
period of twelve (12) months (or, if earlier, until and including the month in
which the Executive attains age 70) (the "Severance Period") and (y) a Pro-Rata
Bonus and (z) to the extent permitted pursuant to the applicable plans, the
continuation on the same terms as an active employee (including, where
applicable, coverage for the Executive and the Executive's dependents) of
medical, dental, vision and life insurance benefits ("Welfare Benefits") the
Executive would otherwise be eligible to receive as an active employee of the
Company for twelve (12) months or, if earlier, until such time as the Executive
becomes eligible for Welfare Benefits from a subsequent employer (the "Welfare
Benefit Continuation Period"); (such payments, the "Severance Payments"). If the
Executive is not permitted to continue participation in the Company's Welfare
Benefit plans pursuant to the terms of such plans or pursuant to a determination
by the Company's insurance providers or such continued participation in any plan
would result in the imposition of an excise tax on the Company pursuant to
Section 4980D of the Code, the Company shall use reasonable efforts to obtain
individual insurance policies providing the Welfare Benefits to the Executive
during the



--------------------------------------------------------------------------------



Welfare Benefit Continuation Period, but shall only be required to pay for such
policies an amount equal to the amount the Company would have paid had the
Executive continued participation in the Company's Welfare Benefits plans;
provided, that, if such coverage cannot be obtained, the Company shall pay to
the Executive monthly during the Welfare Benefit Continuation Period an amount
equal to the amount the Company would have paid had the Executive continued
participation in the Company's Welfare Benefits plans. The Company's obligations
to make the Severance Payments shall be conditioned upon: (i) the Executive's
continued compliance with Executive's obligations under Section 4 of this
Employment Agreement and (ii) the Executive's execution, delivery and
non-revocation of a valid and enforceable release of claims arising in
connection with the Executive's employment and termination or resignation of
employment with the Company (the "Release") in a form reasonably acceptable to
the Company and the Executive that becomes effective not later than forty-five
(45) days after the date of such termination or resignation of employment. In
the event that the Executive breaches any of the covenants set forth in Section
4 of this Employment Agreement, the Executive will immediately return to the
Company any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a). Subject to the foregoing and Section
3.2(e), the Severance Payments will commence to be paid to the Executive on the
forty-fifth (45th) day following the Executive’s termination of employment,
except that the Pro Rata Bonus shall be paid at the time when annual bonuses are
paid generally to the Company’s senior executives for the year in which the
Executive’s termination of employment occurs.
(b)    Change in Control Termination. If (A) (i) the Executive’s employment is
terminated by the Company other than for Cause or Disability, or (ii) the
Executive resigns for Good Reason, and such termination or resignation described
in (i) or (ii) of this Clause (A) occurs within the one (1) year period
following a Change in Control, or (B) the Executive’s termination or resignation
is a Change in Control Related Termination, then, in addition to the Severance
Payments described in Section 3.2(a), the Executive shall also be entitled to a
payment each month during the Severance Period equal to one-twelfth (1/12th) of
the target Annual Bonus for the year in which the Executive’s termination or
resignation occurs (determined without regard to any reduction in Base Salary or
target Annual Bonus percentage subsequent to the Change in Control or in
connection with the Change in Control Related Termination) and such amounts
shall be deemed to be included in the Severance Payments for purposes of this
Agreement.
(c)    Retirement. Upon Retirement, the Executive, whether or not Section 3.2(a)
also applies but without duplication of benefits, shall be entitled to (i) a
Pro-Rata Bonus and (ii) to the extent permitted pursuant to the applicable
plans, continuation on the same terms as an active employee of Welfare Benefits
the Executive would otherwise be eligible to receive as an active employee of
the Company for twenty-four (24) months following the date of the Executive's
Retirement or, if earlier, until such time as the Executive becomes eligible for
Welfare Benefits from a subsequent employer and, thereafter, shall be eligible
to continue participation in the Company's Welfare Benefits plans, provided that
such continued participation shall be entirely at the Executive's expense and
shall cease when the Executive becomes eligible for Welfare Benefits from a
subsequent employer. Notwithstanding the foregoing, (x) if the



--------------------------------------------------------------------------------



Executive is not permitted to continue participation in the Company's Welfare
Benefit plans pursuant to the terms of such plans or pursuant to a determination
by the Company's insurance providers or such continued participation in any plan
would result in the plan being discriminatory within the meaning of Section
4980D of the Code, the Company shall use reasonable efforts to obtain individual
insurance policies providing the Welfare Benefits to the Executive for such
twenty-four (24) months, but shall only be required to pay for such policies an
amount equal to the amount the Company would have paid had the Executive
continued participation in the Company's Welfare Benefit plans; provided, that,
if such coverage cannot be obtained, the Company shall pay to the Executive
monthly for such twenty-four (24) months an amount equal to the amount the
Company would have paid had the Executive continued participation in the
Company's Welfare Benefits plans and (y) any Welfare Benefits coverage provided
pursuant to this Section 3.2(b), whether through the Company's Welfare Benefit
plans or through individual insurance policies, shall be supplemental to any
benefits for which the Executive becomes eligible under Medicare, whether or not
the Executive actually obtains such Medicare coverage. The Pro-Rata Bonus shall
be paid at the time when annual bonuses are paid generally to the Company’s
senior executives for the year in which the Executive’s Retirement occurs.
(d)    Definitions. For purposes of this Section 3.2, the following terms shall
have the following meanings:
(1)    A resignation for "Good Reason" shall mean a resignation by the Executive
within thirty (30) days following the date on which the Company has engaged in
any of the following: (i) the assignment of duties or responsibilities to the
Executive that reflect a material diminution of the Executive's position with
the Company; (ii) a relocation of the Executive's principal place of employment
that increases the Executive's commute by more than fifty (50) miles; or (iii) a
reduction in the Executive's Base Salary, other than across-the-board reductions
applicable to similarly situated employees of the Company; provided, however,
that the Executive must provide the Company with notice promptly following the
occurrence of any of the foregoing and at least thirty (30) days to cure.
(2)    "Cause" shall mean that the Executive has engaged in any of the
following: (i) willful misconduct or breach of fiduciary duty; (ii) intentional
failure or refusal to perform reasonably assigned duties after written notice of
such willful failure or refusal and the failure or refusal is not corrected
within ten (10) business days; (iii) the indictment for, conviction of or
entering a plea of guilty or nolo contendere to a crime constituting a felony
(other than a traffic violation or other offense or violation outside of the
course of employment which does not adversely affect the Company and its
Affiliates or their reputation or the ability of the Executive to perform
Executive's employment-related duties or to represent the Company and its
Affiliates); provided, however, that (A) if the Executive is terminated for
Cause by reason of Executive's indictment pursuant to this clause (iii) and the
indictment is subsequently dismissed or withdrawn or the Executive is found to
be not guilty in a court of law in connection with such indictment, then the
Executive's termination shall be treated for purposes of this Employment
Agreement as a termination by the Company other than for Cause, and the
Executive will be entitled to receive (without duplication of benefits and to
the



--------------------------------------------------------------------------------



extent permitted by law and the terms of the then-applicable Welfare Benefits
plans) the payments and benefits set forth in Section 3.2(a) and, to the extent
either or both are applicable, Section 3.2(b) and Section 3.2(c), following such
dismissal, withdrawal or finding, payable in the manner and subject to the
conditions set forth in such Sections and (B) if such indictment relates to
environmental matters and does not allege that the Executive was directly
involved in or directly supervised the action(s) forming the basis of the
indictment, Cause shall not be deemed to exist under this Employment Agreement
by reason of such indictment until the Executive is convicted or enters a plea
of guilty or nolo contendere in connection with such indictment; or (iv)
material breach of the Executive's covenants in Section 4 of this Employment
Agreement or any material written policy of the Company or any Affiliate after
written notice of such breach and failure by the Executive to correct such
breach within ten (10) business days, provided that no notice of, nor
opportunity to correct, such breach shall be required hereunder if such breach
cannot be cured by the Executive.
(3)    "Change in Control" shall have the meaning set forth on Appendix A.
(4)    "Change in Control Related Termination" shall mean a termination of the
Executive's employment by the Company other than for Cause or Executive's
resignation for Good Reason, in each case at any time prior to the date of a
Change in Control and (A) the Executive reasonably demonstrates that such
termination or the basis for resignation for Good Reason occurred in
anticipation of a transaction that, if consummated, would constitute a Change in
Control, (B) such termination or the basis for resignation for Good Reason
occurred after the Company entered into a definitive agreement, the consummation
of which would constitute a Change in Control or (C) the Executive reasonably
demonstrates that such termination or the basis for resignation for Good Reason
was implemented at the request of a third party who has indicated an intention
or has taken steps reasonably calculated to effect a Change in Control.
(5)    "Disability" shall mean the Executive's inability, due to physical or
mental ill health, to perform the essential functions of the Executive's job,
with or without a reasonable accommodation, for 180 days during any 365 day
period irrespective of whether such days are consecutive.
(6)    “Pro-Rata Bonus” shall mean, the product of (A) a fraction, the numerator
of which is the number of days the Executive is employed by the Company during
the year in which the Executive’s employment terminates pursuant to Section
3.2(a) or (c) prior to and including the date of the Executive’s termination and
the denominator of which is 365 and (B)(i) if the Annual Bonus is payable
pursuant to a plan that is intended to provide for the payment of bonuses that
constitute “performance-based compensation” within the meaning of Section 162(m)
of the Code, an amount for that year equal to the Annual Bonus the Executive
would have been entitled to receive had his employment not terminated, based on
the actual performance of the Company or the Executive, as applicable, for the
full year, or (ii) if the Annual Bonus is not payable pursuant to a plan that is
intended to provide for the payment of



--------------------------------------------------------------------------------



bonuses that constitute “performance-based compensation”, the target Annual
Bonus for that year.
(7)    "Retirement" shall mean the Executive's termination or resignation of
employment for any reason (other than by the Company for Cause or by reason of
the Executive's death) following the date the Executive attains age 62.
(e)    Section 409A. To the extent applicable, this Employment Agreement shall
be interpreted, construed and operated in accordance with Section 409A of the
Code and the Treasury regulations and other guidance issued thereunder. If on
the date of the Executive's separation from service (as defined in Treasury
Regulation §1.409A-1(h)) with the Company the Executive is a specified employee
(as defined in Code Section 409A and Treasury Regulation §1.409A-1(i)), no
payment constituting the "deferral of compensation" within the meaning of
Treasury Regulation §1.409A-1(b) and after application of the exemptions
provided in Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall
be made to Executive at any time during the six (6) month period following the
Executive's separation from service, and any such amounts deferred such six (6)
months shall instead be paid in a lump sum on the first payroll payment date
following expiration of such six (6) month period. For purposes of conforming
this Employment Agreement to Section 409A of the Code, the parties agree that
any reference to termination of employment, severance from employment,
resignation from employment or similar terms shall mean and be interpreted as a
"separation from service" as defined in Treasury Regulation §1.409A-1(h).
3.3.    Exclusive Remedy. The foregoing payments upon termination or resignation
of the Executive's employment shall constitute the exclusive severance payments
due the Executive upon a termination or resignation of Executive's employment
under this Employment Agreement.
3.4.    Resignation from All Positions. Upon the termination or resignation of
the Executive's employment with the Company for any reason, the Executive shall
be deemed to have resigned, as of the date of such termination or resignation,
from and with respect to all positions the Executive then holds as an officer,
director, employee and member of the Board of Directors (and any committee
thereof) of the Company and any of its Affiliates.
3.5.    Cooperation. For one (1) year following the termination or resignation
of the Executive's employment with the Company for any reason, the Executive
agrees to reasonably cooperate with the Company upon reasonable request of the
Board and to be reasonably available to the Company with respect to matters
arising out of the Executive's services to the Company and its Affiliates,
provided, however, such period of cooperation shall be for three (3) years,
following any such termination or resignation of Executive's employment for any
reason, with respect to tax matters involving the Company or any of its
Affiliates. The Company shall reimburse the Executive for expenses reasonably
incurred in connection with such matters as agreed by the Executive and the
Board and the Company shall compensate the Executive for such cooperation at an
hourly rate based on the Executive's most recent base salary rate assuming two
thousand (2,000) working hours per year; provided, that if the Executive is
required to spend more than forty (40) hours in any month on Company matters
pursuant to this



--------------------------------------------------------------------------------



Section 3.5, the Executive and the Board shall mutually agree to an appropriate
rate of compensation for the Executive's time over such forty (40) hour
threshold.
Section 4.
Unauthorized Disclosure; Non-Competition; Non-Solicitation; Proprietary Rights.

4.1.    Unauthorized Disclosure. The Executive agrees and understands that in
the Executive's position with the Company and any Affiliates, the Executive has
been and will be exposed to and has and will receive information relating to the
confidential affairs of the Company and its Affiliates, including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company and its Affiliates and other forms of
information considered by the Company and its Affiliates to be confidential and
in the nature of trade secrets (including, without limitation, ideas, research
and development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the "Confidential
Information"); provided, however, that Confidential Information shall not
include information which (i) is or becomes generally available to the public
not in violation of this Employment Agreement or any written policy of the
Company; or (ii) was in the Executive's possession or knowledge on a
non-confidential basis prior to such disclosure. The Executive agrees that at
all times during the Executive's employment with the Company and thereafter, the
Executive shall not disclose such Confidential Information, either directly or
indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each, for purposes of this Section 4, a "Person") without the prior written
consent of the Company and shall not use or attempt to use any such information
in any manner other than in connection with Executive's employment with the
Company, unless required by law to disclose such information, in which case the
Executive shall provide the Company with written notice of such requirement as
far in advance of such anticipated disclosure as possible. Executive's
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination or resignation of the Executive's employment with
the Company, the Executive shall promptly supply to the Company all property,
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to the Executive during or prior to the
Executive's employment with the Company, and any copies thereof in Executive's
(or capable of being reduced to Executive's) possession.
4.2.    Non-Competition. By and in consideration of the Company's entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive's exposure to the Confidential Information of the Company and its
Affiliates, the Executive agrees that the Executive shall not, during the Term
and for a period of twelve (12) months thereafter (the "Restriction Period"),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any



--------------------------------------------------------------------------------



manner with, including, without limitation, holding any position as a
stockholder, director, officer, consultant, independent contractor, employee,
partner, or investor in, any Restricted Enterprise (as defined below); provided,
that in no event shall ownership of one percent (1%) or less of the outstanding
securities of any class of any issuer whose securities are registered under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof. For purposes of this paragraph,
"Restricted Enterprise" shall mean any Person that is actively engaged in any
business which is either (i) in competition with the business of the Company or
any of its Affiliates conducted during the preceding twelve (12) months (or
following the Term, the twelve (12) months preceding the last day of the Term),
or (ii) proposed to be conducted by the Company or any of its Affiliates in the
Company's or Affiliate's business plan as in effect at that time (or following
the Term, the business plan as in effect as of the last day of the Term);
provided, that (x) with respect to any Person that is actively engaged in the
refinery business, a Restricted Enterprise shall only include such a Person that
operates or markets in any geographic area in which the Company or any of its
Affiliates operates or markets with respect to its refinery business and (y)
with respect to any Person that is actively engaged in the fertilizer business,
a Restricted Enterprise shall only include such a Person that operates or
markets in any geographic area in which the Company or any of its Affiliates
operates or markets with respect to its fertilizer business. During the
Restriction Period, upon request of the Company, the Executive shall notify the
Company of the Executive's then-current employment status. For the avoidance of
doubt, a Restricted Enterprise shall not include any Person or division thereof
that is engaged in the business of supplying (but not refining) crude oil or
natural gas.
4.3.    Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of the Company or any of its Affiliates.
4.4.    Non-Solicitation of Customers/Suppliers. During the Restriction Period,
the Executive shall not (i) contact, induce or solicit (or assist any Person to
contact, induce or solicit) any Person which has a business relationship with
the Company or of any of its Affiliates in order to terminate, curtail or
otherwise interfere with such business relationship or (ii) solicit, other than
on behalf of the Company and its Affiliates, any Person that the Executive knows
or should have known (x) is a current customer of the Company or any of its
Affiliates in any geographic area in which the Company or any of its Affiliates
operates or markets or (y) is a Person in any geographic area in which the
Company or any of its Affiliates operates or markets with respect to which the
Company or any of its Affiliates has, within the twelve (12) months prior to the
date of such solicitation, devoted more than de minimis resources in an effort
to cause such Person to become a customer of the Company or any of its
Affiliates in that geographic area. For the avoidance of doubt, the foregoing
does not preclude the Executive from soliciting, outside of the geographic areas
in which the Company or any of its Affiliates operates or markets, any Person
that is a customer or potential customer of the Company or any of its Affiliates
in the geographic areas in which it operates or markets.



--------------------------------------------------------------------------------



4.5.    Extension of Restriction Period. The Restriction Period shall be
extended for a period of time equal to any period during which the Executive is
in breach of any of Sections 4.2, 4.3 or 4.4 hereof.
4.6.    Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by Executive, either alone or in conjunction with others, during the
Executive's employment with the Company and related to the business or
activities of the Company and its Affiliates (the "Developments"). Except to the
extent any rights in any Developments constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliates, the Executive assigns all of
Executive's right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliates
as the Executive's employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Executive's employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive's employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive's execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof. If the Company is
unable for any reason, after reasonable effort, to obtain the Executive's
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and appoints the
Company, its Affiliates, and their duly authorized officers and agents as the
Executive's agent and attorney in fact to act for and in the Executive's behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section with the same legal force
and effect as if executed by the Executive.
4.7.    Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Employment Agreement to any Person; provided the
Executive may disclose this Employment Agreement and/or any of its terms to the
Executive's immediate family, financial advisors and attorneys. Notwithstanding
anything in this Section 4.7 to the contrary, the parties hereto (and each of
their respective employees, representatives, or other agents) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Employment Agreement, and all
materials of any kind (including opinions or other tax analyses) related to such
tax treatment and tax structure;



--------------------------------------------------------------------------------



provided that this sentence shall not permit any Person to disclose the name of,
or other information that would identify, any party to such transactions or to
disclose confidential commercial information regarding such transactions.
4.8.    Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company and its
Affiliates for which the Company and its Affiliates would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Company and its Affiliates shall be entitled
to an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
Persons acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Company and its Affiliates may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any Severance Payments made by the Company to the
Company. The terms of this paragraph shall not prevent the Company or its
Affiliates from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its Affiliates because of
the Executive's access to Confidential Information and Executive's material
participation in the operation of such businesses.
Section 5.
Representation.

The Executive represents and warrants that (i) Executive is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits Executive's ability to enter into and
fully perform Executive's obligations under this Employment Agreement and (ii)
Executive is not otherwise unable to enter into and fully perform Executive's
obligations under this Employment Agreement.
Section 6.
Withholding.

All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
Section 7.
Effect of Section 280G of the Code.

7.1.    Payment Reduction. Notwithstanding anything contained in this Employment
Agreement to the contrary, (i) to the extent that any payment or distribution of
any type to or for the Executive by the Company, any affiliate of the Company,
any Person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company's assets (within the meaning
of Section 280G of the Code and the regulations thereunder), or any affiliate of
such Person, whether paid or payable or distributed or distributable pursuant to
the terms of this Employment Agreement or otherwise (the "Payments") constitute
"parachute payments" (within the meaning of Section 280G of the Code), and if
(ii) such aggregate would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed under Section 4999 of the
Code (the "Excise Tax"), be less than the



--------------------------------------------------------------------------------



amount the Executive would receive, after all taxes, if the Executive received
aggregate Payments equal (as valued under Section 280G of the Code) to only
three times the Executive's "base amount" (within the meaning of Section 280G of
the Code), less $1.00, then (iii) such Payments shall be reduced (but not below
zero) if and to the extent necessary so that no Payments to be made or benefit
to be provided to the Executive shall be subject to the Excise Tax; provided,
however, that the Company shall use its reasonable best efforts to obtain
shareholder approval of the Payments provided for in this Employment Agreement
in a manner intended to satisfy requirements of the "shareholder approval"
exception to Section 280G of the Code and the regulations promulgated
thereunder, such that payment may be made to the Executive of such Payments
without the application of an Excise Tax. If the Payments are so reduced, the
Company shall reduce or eliminate the Payments (x) by first reducing or
eliminating the portion of the Payments which are not payable in cash (other
than that portion of the Payments subject to clause (z) hereof), (y) then by
reducing or eliminating cash payments (other than that portion of the Payments
subject to clause (z) hereof) and (z) then by reducing or eliminating the
portion of the Payments (whether payable in cash or not payable in cash) to
which Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time.
7.2.    Determination of Amount of Reduction (if any). The determination of
whether the Payments shall be reduced as provided in Section 7.1 and the amount
of such reduction shall be made at the Company's expense by an accounting firm
selected by the Company from among the four (4) largest accounting firms in the
United States (the "Accounting Firm"). The Accounting Firm shall provide its
determination (the "Determination"), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive's final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
Section 8.
Miscellaneous.

8.1.    Amendments and Waivers. This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such



--------------------------------------------------------------------------------



party preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.
8.2.    Indemnification. To the extent provided in the Company's Certificate of
Incorporation or Bylaws, as in effect from time to time, and subject to any
separate agreement (if any) between the Company and the Executive regarding
indemnification, the Company shall indemnify the Executive for losses or damages
incurred by the Executive as a result of causes of action arising from the
Executive's performance of duties for the benefit of the Company, whether or not
the claim is asserted during the Term.
8.3.    Assignment. This Employment Agreement, and the Executive's rights and
obligations hereunder, may not be assigned by the Executive, and any purported
assignment by the Executive in violation hereof shall be null and void.
8.4.    Payments Following Executive’s Death. Any amounts payable to the
Executive pursuant to this Employment Agreement that remain unpaid at the
Executive’s death shall be paid to the Executive’s estate.
8.5.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:
If to the Company:
CVR Energy, Inc.
10 E. Cambridge Circle, Suite 250
Kansas City, KS 66103
Attention: General Counsel
Facsimile: (913) 982-5651


with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Donald P. Carleen, Esq.
Facsimile: (212) 859-4000


If to the Executive:
Wyatt E. Jernigan 
2277 Plaza Drive, Suite 500
Sugar Land, TX 77479
Facsimile: (281) 207-3351



All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to



--------------------------------------------------------------------------------



which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other parties hereto notice in the manner then set
forth.
8.6.    Governing Law. This Employment Agreement shall be construed and enforced
in accordance with, and the rights and obligations of the parties hereto shall
be governed by, the laws of the State of Texas, without giving effect to the
conflicts of law principles thereof. Each of the parties hereto irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of Texas (collectively, the "Selected Courts") for any action or proceeding
relating to this Employment Agreement, agrees not to commence any action or
proceeding relating thereto except in the Selected Courts, and waives any forum
or venue objections to the Selected Courts.
8.7.    Severability. Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court or arbitrator determine that
any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.
8.8.    Entire Agreement. From and after the Commencement Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, relating to any employment
of the Executive by the Company or any of its Affiliates including, without
limitation, the First Amended and Restated Agreement and the Second Amended and
Restated Agreement.
8.9.    Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
8.10.    Binding Effect. This Employment Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of each of the parties,
including, without limitation, the Executive's heirs and the personal
representatives of the Executive's estate and any successor to all or
substantially all of the business and/or assets of the Company.
8.11.    General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to "include", "includes"



--------------------------------------------------------------------------------



and "including" shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.
8.12.    Mitigation. Notwithstanding any other provision of this Employment
Agreement, (a) the Executive will have no obligation to mitigate damages for any
breach or termination of this Employment Agreement by the Company, whether by
seeking employment or otherwise and (b) except for Welfare Benefits provided
pursuant to Section 3.2(a) or Section 3.2(b), the amount of any payment or
benefit due the Executive after the date of such breach or termination will not
be reduced or offset by any payment or benefit that the Executive may receive
from any other source.
8.13.    Company Actions. Any actions, approvals, decisions, or determinations
to be made by the Company under this Employment Agreement shall be made by the
Company's Board, except as otherwise expressly provided herein. For purposes of
any references herein to the Board's designee, any such reference shall be
deemed to include the Chief Executive Officer of the Company and such other or
additional officers, or committees of the Board, as the Board may expressly
designate from time to time for such purpose.
[signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.






  /s/ Wyatt E. Jernigan
WYATT E. JERNIGAN
CVR ENERGY, INC.




By:    /s/ John J. Lipinski   
      Name: John J. Lipinski
               Title: Chief Executive Officer and President




[Signature Page to Third Amended and Restated Employment Agreement]



--------------------------------------------------------------------------------





APPENDIX A


"Change in Control" means the occurrence of any of the following:
(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
"person" is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than thirty
percent (30%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company's then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
"Non-Control Acquisition" shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a "Related Entity"), (ii) the Company,
any Principal Stockholder or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
(b)    The consummation of:
(i)    A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a "Merger"), unless such
Merger is a "Non-Control Transaction." A "Non-Control Transaction" shall mean a
Merger in which:
(A)    the shareholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the "Surviving Corporation"), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities by the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a "Parent Corporation") or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
(B)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or






--------------------------------------------------------------------------------



any trust forming a part thereof) that, immediately prior to the Merger, was
maintained by the Company or any Related Entity, or (4) any Person who,
immediately prior to the Merger, had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Shares or Voting Securities, has
Beneficial Ownership, directly or indirectly, of thirty percent (30%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation.
(ii)    A complete liquidation or dissolution of the Company; or
(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company's
shareholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
For purposes of this definition: (i) "Shares" means the common stock, par value
$.01 per share, of the Company and any other securities into which such shares
are changed or for which such shares are exchanged and (ii) "Principal
Stockholder" means each of Kelso Investment Associates VII, L.P., a Delaware
limited partnership, KEP VI, LLC, a Delaware limited liability company, GS
Capital Partners V Fund, L.P., a Delaware limited partnership, GS Capital
Partners V Offshore Fund, L.P., a Cayman Islands exempted limited partnership,
GS Capital Partners V Institutional, L.P., a Delaware limited partnership and GS
Capital Partners V GmbH & Co. KG, a German limited partnership.




